DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
	The claim rejections of claims 16 and 19 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-12, 16-18, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hadi et al. (US Pub. No. 2020/0292735 A1) in view Fasching et al. (US Pub. No. 2018/0210083 A1).
Regarding claim 1, Hadi discloses, a retroreflective article comprising: a retroreflective substrate; (See Hadi ¶68, “A non-limiting illustration of a first exemplary reflective marker device 200 is shown in FIG. 2, comprising a retroreflective surface and a lens covering the retroreflective surface to form a face comprising a plurality of regions.”)
an optical pattern embodied on the retroreflective substrate, the optical pattern comprising a first optical sub-pattern and a second optical sub-pattern, wherein the optical pattern represents a set of information that is interpretable based on a combination of the first optical sub-pattern that is visible in a first light spectrum and the 
wavelength outside the visible wavelength spectrum incident on the face as a one-dimensional first pattern, wherein the second filter is capable of attenuating a second laser having a second wavelength outside the visible wavelength spectrum incident on the face as a one-dimensional second pattern and wherein the one-dimensional pattern comprises encoded information.”)
	Hadi discloses the above limitations and ¶90 discloses using a filter, but he fails to disclose using a phase shifting filter or polarization angle shifting.
However Fasching discloses, wherein the retroreflective substrate comprises a phase reversing retroreflector. (See Fasching ¶104, “Several methods may be used to encode information into the returned signal including phase shift, polarization shift, wavelength or frequency shift, wavelength filtering, intensity shift, and/or stimulated emission (fluorescence). Each of these methods of information encoding can be accomplished through use of material compositions and structures specific to such encoding. These may include but are not limited to particles, platelets, cubes, or retroreflectors.”
Further see Fasching ¶115, “The filter unit 936 is configured to transmit only returned electromagnetic radiation with particular characteristics, such as polarization states, phase shifts, and/or wavelengths. Such a filter unit may contain any number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a retroreflect that can phase shift using a filter at a particular phase as suggested by Fasching to Hadi’s retroreflector using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to increase the signal bandwidth by encoding information using phase. 

Regarding claim 2, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the first optical sub-pattern that is visible in the first light spectrum comprises a first portion of the optical pattern, and wherein none of the set of information represented by the optical pattern is interpretable without the first portion of the optical pattern. (See Hadi ¶113, “In some embodiments, a source is capable of emitting and receiving both the first laser and the second laser, and employing a digital processor to overlay the first one-dimensional pattern and the second one-dimensional pattern.  In some embodiments, the one-dimensional first and second patterns comprise Z number of discernable horizontal segments can encode (4)^(Z) number of bits.” 
Individually each one-dimensional code would encode 2^Z bits as disclosed in ¶112, but when they are overlaid into one encoded pattern they combined as 2^Z * 2^Z 

Regarding claim 3, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the set of information is interpretable from the optical pattern based on a spatial relationship between first optical sub-pattern and the second optical sub-pattern within the optical pattern, wherein interpretation of the set of information within the optical pattern is dependent on a first position of the first optical sub-pattern in relation to a second position of the second optical sub-pattern.  (See Hadi ¶113, “In some embodiments, a source is capable of emitting and receiving both the first laser and the second laser, and employing a digital processor to overlay the first one-dimensional pattern and the second one-dimensional pattern.  In some embodiments, the one-dimensional first and second patterns comprise Z number of discernable horizontal segments can encode (4)^(Z) number of bits.” As shown in Fig. 3B 3rd figure, the bits are encoded by overlapping a horizontal and vertical patterns, and the way they overlap will determine which bits are encoded by the overlapped regions.)

Regarding claim 4, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the second optical sub-pattern that is visible in the second light spectrum comprises a second portion of the optical pattern, and wherein none of the set of information represented by the optical pattern is interpretable without the second portion of the optical pattern.  (See Hadi ¶113, “In some embodiments, a source is capable of emitting and receiving both the first laser and the second laser, and 

Regarding claim 5, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the set of information represented by the optical pattern is a first set of information, wherein the first optical sub-pattern that is visible in the first light spectrum does not represent a second, independent set of information when interpreted independently of the second optical sub-pattern.  (See Hadi ¶113, “In some embodiments, a source is capable of emitting and receiving both the first laser and the second laser, and employing a digital processor to overlay the first one-dimensional pattern and the second one-dimensional pattern.  In some embodiments, the one-dimensional first and second patterns comprise Z number of discernable horizontal segments can encode (4)^(Z) number of bits.” Therefore the 4^Z bits are one single code based on the overlap of the lines so they must be interpreted together and cannot be interpreted independently.)

Regarding claim 6, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the first light spectrum and the second light spectrum do not substantially overlap.  (See Hadi ¶111, “In some embodiments, the face comprises a region of the first type 120 comprising a first filter, a region of the second type 220 

Regarding claim 7, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the optical pattern includes a set of visually differentiable elements, and where each element corresponds to a value based at least in part the visual appearance of the respective element. (See Hadi ¶71, “FIG. 4 shows a non-limiting illustration of a visible light and laser light reflecting off a first region 210, which comprises a first filter that attenuates light outside the visible spectrum, and a second region 220, lacking the first filter, of a retroreflected surface 440.  As shown, both a visible light beam 101, and a laser light beam 102 entering the second region 220 are reflected by the reflective surface 230 with non-attenuated strengths.  Further the visible light beam 101 and a laser light beam 102 entering the first region 210 are reflected by the reflective surface 230 with slightly attenuated and fully-attenuated strengths, respectively.”)

Regarding claim 8, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein each of the set of visually differentiable elements is at least one of an 

Regarding claim 9, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the first optical sub-pattern and the second optical sub-pattern do not spatially overlap on the retroreflective substrate. (See Hadi Fig 7B bottom image, on the right side of the image the patterns do no overlap.) 

Regarding claim 10, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein at least one of the first light spectrum or the second light spectrum is within the infrared light spectrum.  (See Hadi ¶96, By way of example, in some embodiments, the non-visible light is infrared (IR) light.  IR light is, for example, the portion of the electromagnetic spectrum with a wavelength of from about 700 nm to about 1 mm.”)

Regarding claim 11, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein the set of information represented by the optical pattern is usable by a vehicle to change the operation of the vehicle.  (See Hadi ¶123, “In some embodiments, the encoded information comprises navigational information comprising a speed limit, a direction of travel, a location, or any combination thereof.  In some embodiments, the encoded information comprises non-navigational information such as, for example, advertising information.”
Further see Hadi ¶132, “Sensors 1102,1104,1106 communicate via vehicle databus 1120 with control units 1114,1116,1118 of the vehicle which receive and respond to information obtained from reflective markers 1108,1110,1112.  Vehicle control system 1114 interacts with and optionally controls the steering, braking and acceleration of vehicle 1100.  Vehicle navigation system 1116 monitors the location and direction of travel of vehicle 1100, and optionally controls the direction of travel.  Vehicle information/entertainment system 1118 provides information and entertainment to occupants of the vehicle.”)

Regarding claim 12, Hadi and Fasching disclose, the retroreflective article of claim 1, wherein at least one of the first light spectrum or the second light spectrum is within the ultraviolet light spectrum. (See Hadi ¶96, “By way of further example, in some embodiments, the non-visible light is ultraviolet (UV) light.  UV light is, for example, the portion of the electromagnetic spectrum with a wavelength of from about 10 nm to about 400 nm.”)

Regarding claim 16, Hadi and Fasching disclose, a method comprising: receiving, by the computing device and from a light capture device, a first image of a retroreflective article of claim 1 comprising a first optical sub-pattern that is visible in a first light spectrum, wherein the first optical sub-pattern is included in an optical pattern embodied on the retroreflective substrate; receiving, by the computing device, a second image of the retroreflective article comprising a second optical sub-pattern that is visible in a second light spectrum, wherein the second optical sub-pattern is included in the optical pattern embodied on the retroreflective substrate; (See Hadi ¶1333, “When the transmitted laser beam 1208 is reflected by a retroreflective surface, reflected laser beam 1210 is directed back to the sensor.  Receiver lens 1214 focuses the reflected laser beam 1210 and receiver bandpass filter 1216 eliminates received light other than the reflected laser beam 1210.  Imager 1218 converts the received and filtered signal into an image suitable for decoding.”
 Further see Hadi ¶111, “In some embodiments, the face comprises a region of the first type 120 comprising a first filter, a region of the second type 220 lacking the first filter, and a region of the third kind 720 comprising a second filter, wherein the first filter is capable of attenuating a first laser having a first wavelength outside the visible wavelength spectrum incident on the face as a one-dimensional first pattern, wherein the second filter is capable of attenuating a second laser having a second wavelength outside the visible wavelength spectrum incident on the face as a one-dimensional second pattern and wherein the one-dimensional pattern comprises encoded information.”)

and controlling at least one operation of a vehicle based at least in part on the set of information. (See Hadi ¶123, “In some embodiments, the encoded information comprises navigational information comprising a speed limit, a direction of travel, a location, or any combination thereof.  In some embodiments, the encoded information comprises non-navigational information such as, for example, advertising information.”
Further see Hadi ¶132, “Sensors 1102,1104,1106 communicate via vehicle databus 1120 with control units 1114,1116,1118 of the vehicle which receive and respond to information obtained from reflective markers 1108,1110,1112.  Vehicle control system 1114 interacts with and optionally controls the steering, braking and acceleration of vehicle 1100.  Vehicle navigation system 1116 monitors the location and direction of travel of vehicle 1100, and optionally controls the direction of travel.  Vehicle information/entertainment system 1118 provides information and entertainment to occupants of the vehicle.”)

Regarding claim 17, Hadi and Fasching disclose, the method of claim 16, wherein the set of information is interpretable from the optical pattern based on a spatial relationship between first optical sub-pattern and the second optical sub-pattern within the optical pattern, wherein interpretation of the set of information within the optical pattern is dependent on a first position of the first optical sub-pattern in relation to a second position of the second optical sub-pattern.  (See Hadi ¶113, “In some embodiments, a source is capable of emitting and receiving both the first laser and the second laser, and employing a digital processor to overlay the first one-dimensional pattern and the second one-dimensional pattern.  In some embodiments, the one-dimensional first and second patterns comprise Z number of discernable horizontal segments can encode (4)^(Z) number of bits.” As shown in Fig. 3B 3rd image, the bits are encoded by overlapping a horizontal and vertical patterns, and the way they overlap will determine which bits are encoded by the overlapped regions.)

Regarding claim 18, Hadi and Fasching disclose, the method of claim 16, wherein the combination is a sum of the first optical sub-pattern that is visible in a first light spectrum and the second optical sub-pattern that is visible in a second light spectrum.  As shown in Fig. 3B 3rd image, the bits are encoded by overlapping a horizontal and vertical patterns, where the patterns must be added to each other in order to overlap.)

Regarding claim 21, Hadi and Fasching disclose, the method of claim 16, wherein the spatial relationship is defined by a first bounds and a second bounds at 

Regarding claim 22, Hadi and Fasching disclose, the method of claim 16, wherein the spatial relationship is defined by a first bounds and a second bounds that interleaves within the optical pattern, wherein the first optical sub-pattern that is visible in the first light spectrum defines the first bounds, wherein the second optical sub-pattern that is visible in the second light spectrum defines the second bounds.  (See Hadi Fig. 7B where the first pattern of the top image has a bounds of its surrounding border, the second pattern of the middle image has a bounds of its surrounding border, and the overlapped pattern in the bottom image has the same bounds, and the overlapped patterns interleave with each other.)

Regarding claim 25, Hadi and Fasching disclose, the method of claim 16, wherein the optical pattern includes a set of visually differentiable elements, wherein each of the set of visually differentiable elements is at least one of an active element or an inactive element, wherein a first value corresponds to active elements, and a second value corresponds to inactive elements, and wherein the first value is different than the 
and wherein interpreting the first optical sub-pattern in combination with the second-optical sub-pattern comprises: determining, for each respective visually differentiable element within the optical pattern, a respective value that corresponds to the respective visually differentiable element; (See Hadi ¶104, “In some embodiments, a one-dimensional pattern comprises a binary pattern.” Further see Hadi ¶113, “In some embodiments, the one-dimensional first and second patterns comprise Z number of discernable horizontal segments can encode (4)^(Z) number of bits.”)
determining, the set of information for the optical pattern based on each respective value that corresponds to each respective visually differentiable element; (See Hadi ¶123, “In some embodiments, the encoded information comprises navigational information comprising a speed limit, a direction of travel, a location, or any combination thereof.  In some embodiments, the encoded information comprises non-navigational information such as, for example, advertising information.”)
and determining the at least one operation associated with the set of information.  (See Hadi ¶132, “Sensors 1102,1104,1106 communicate via vehicle 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hadi et al. (US Pub. No. 2020/0292735 A1) in view of Fasching et al. (US Pub. No. 2018/0210083 A1) and in further view of Edmonds et al. (US Pub. No. 2015/0317923 A1).
Regarding claim 20, Hadi and Fasching disclose, the method of claim 16, but she fails to disclose the following limitations. 
However Edmonds discloses, wherein the combination is the difference of the first optical sub-pattern that is visible in a first light spectrum and the second optical sub-pattern that is visible in a second light spectrum.  (See Edmonds ¶80, “In this regard, the indicia layer of any of the embodiments may be or comprise a machine readable pattern such as a 1-D or 2-D bar code.  Such an indicia layer may provide a visible or conspicuous machine readable (bar) code that does not significantly interfere with the detection and reading of the inconspicuous pattern (which may be a different 1-D or 2-D bar code) of the patterned layer.  For example, the conspicuous pattern of the indicia layer may be a green channel bar code, or a suitably half-toned bar code.  In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subtracting of a first pattern from a second pattern as suggested by Edmonds to Hadi and Fasching’s two different patterns. This can be done using known engineering techniques, with a reasonable expectation of success and the results would be predicable to create a completed code.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norman et al. (US Pub. No. 2016/0173196 A1) see ¶20.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662